Citation Nr: 1202739	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  06-28 372A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to service connection for a headache disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, mother, and friend


ATTORNEY FOR THE BOARD

K. Millikan, Counsel


INTRODUCTION

The Veteran served on active military duty from July 1994 to February 1999.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA) and an April 2009 Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required to provide the Veteran with a Board hearing.  In January 2009, the Veteran appeared at a personal hearing at the St. Petersburg, Florida, RO before a Veterans Law Judge (VLJ) who has since retired from the Board.  The VLJ who conducts a hearing must participate in making the final determination of the claim.  38 C.F.R. § 20.707 (2011).  When a circumstance such as in this case occurs, the Board notifies the Veteran that he or she has a right to an additional hearing.  The Veteran then has thirty days to request a hearing before a new VLJ, who then decides the case. 

The Veteran was notified via an October 2011 letter from the Board.  In November 2011, the Veteran responded that she desired a personal hearing before another VLJ at the local RO.  In accordance with her request, the Veteran must be provided an opportunity to present testimony at a personal hearing with a VLJ.  See 38 C.F.R. § 20.700(e) (2011).


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an appropriate hearing at the St. Petersburg, Florida, Regional Office.  The Veteran and her representative should be notified of the date and time of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


